Title: To James Madison from James C. Mountflorence, 19 August 1801
From: Mountflorence, James C.
To: Madison, James


					
						Sir
						Paris Quay Malaquais No. 1 19th August 1801
					
					The late President, Mr. Adams, honored me with the 

appointment of Commercial Agent of the United States, at this 

Place.  This nomination was confirmed by the Senate.  Should 

the President be pleased to confer the Appointment of Consul 

General, or Agent General, or Commissary General of 

Commercial Relations to any other Person, I hope, Sir, that 

you will find no Inconveniency, in suffering that I should enjoy 

nevertheless the aforesaid Place of mere commercial Agent 

without a Salary.  Denmark & other Powers keep here Three 

Agents for Trade, a Consul General, a Consul and a Vice 

Consul, allowing to each a Salary.  But our Government not 

paying such officers I humbly conceive that it is for the 

Interest and Advantage of the Merchants of the United States 

that there should be several public officers for the Commerce 

of our Country, in a Capital of so much Consequence as Paris, 

in order that in the Case of absence or Sickness of Either, the 

Citizens of the United States may have another officer to 

apply to, for the Transacting of their Business with the several 

offices of this Government.  With great Respect I have the 

Honor to be Sir Your most obedient and most humble Servant
					
						Js. C. Mountflorence
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
